NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-4511-17T2

PHILIP SAPIO,

           Plaintiff-Appellant,

v.

STATE OF NEW JERSEY,
DEPARTMENT OF THE
TREASURY,

     Defendant-Respondent.
_____________________________

                    Argued March 27, 2019 – Decided April 10, 2019

                    Before Judges Alvarez, Nugent and Mawla.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-0770-17.

                    Jae H. Cho argued the cause for appellant (Cho Legal
                    Group, LLC, attorneys; Kristen M. Logar, on the brief).

                    Francis A. Raso, Deputy Attorney General, argued the
                    cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Melissa H. Raksa, Assistant
                    Attorney General, of counsel; Francis A. Raso, on the
                    brief).
PER CURIAM

      Plaintiff, Philip Sapio, appeals from the summary judgment dismissal of

his complaint, which sought compensation under the Mistaken Imprisonment

Act (the Act), N.J.S.A. 52:4C-1 to -7. The Act requires that a suit "be brought

by the claimant within a period of two years after his release from imprisonment,

or after the grant of a pardon to him." N.J.S.A. 52:4C-4. Here, Sapio did not

file suit within two years after his release from prison. Because he did not file

his suit within two years as required by the Act, we affirm the trial court's

summary judgment dismissal of his complaint.

      The events that resulted in Sapio's mistaken incarceration began with his

alleged violation of a final restraining order (FRO) issued pursuant to the

Prevention of Domestic Violence Act of 1991, N.J.S.A. 2C:25-17 to -35. The

victim and Sapio had been in a dating relationship. The FRO barred Sapio from

entering, among other places, the victim's "place(s) of employment."

      On June 11, 2013, Sapio was charged with contempt, N.J.S.A. 2C:29-

9(b)(2), for violating the FRO the previous day by entering the victim's place of

employment. The contempt charge was tried in the Family Part as required by

N.J.S.A. 2C:25-30 ("All contempt proceedings conducted pursuant to [N.J.S.A.]

2C:29-9 involving domestic violence orders, other than those constituting


                                                                         A-4511-17T2
                                       2
indictable offenses, shall be heard by the Family Part of the Chancery Division

of the Superior Court.").

      Sapio was convicted of contempt and sentenced to thirty days in jail. He

appealed and the Appellate Division reversed his conviction. In its decision, the

court recounted the evidence presented against Sapio at trial:

                  [O]n June 10, 2013, [the victim] was employed
            by Opsin Eye Care (Opsin), a business that provides
            optometry services at various locations. [The victim]
            worked out of Opsin's offices in Howell Township,
            Neptune and Freehold. Opsin's office at the Howell
            Township location is within the National Vision
            Center, a business that sells eyewear. Opsin and
            National Vision Center are separate entities, and each
            rents space from Walmart to conduct its respective
            business. One gains access to the Opsin in Howell
            Township by going through the main door of the
            Walmart store and entering the National Vision Center,
            which is immediately inside of the door. Opsin
            operates its business behind a walled area that separates
            the two entities.

                  On June 10, 2013, [the victim] was not working
            at the Howell Township location. Around noontime,
            defendant entered the Walmart, bought a pair of boots,
            and left.     While he was leaving the store, he
            encountered an employee of Opsin that he knew, who
            had just used the restroom in Walmart and was
            returning back to work. After briefly exchanging
            pleasantries, defendant left. There is no evidence
            defendant entered Opsin or the National Vision Center.
            The following day, the complaint alleging he violated
            the FRO was issued.


                                                                         A-4511-17T2
                                       3
      [State v. Sapio, No. A-0674-13 (App. Div. Feb. 24,
      2015) (slip op. at 3-4).]

The trial court gave the following reasons for convicting defendant:

      [The August 3, 2010 TRO] defined with specificity
      what the place of employment was for the complaining
      witness is National Vision in four Wal-Mart locations.
      So it says to me that her employment was at the Wal-
      Marts . . .

             Then and we don't have a final with respect to
      that [TRO], but in [the November 7, 2011 FRO] which
      is a final that was issued with respect to [the October 6,
      2011 TRO] . . . it just simply says . . . place of
      employment . . . [and] doesn't define it.

            I think that I find beyond a reasonable doubt that
      the place of employment for the complaining witness is
      the Wal-Mart property. And . . . the defendant is
      actually seen in the aisle that goes right in front of the
      National Vision Center and it's near where the
      bathrooms are . . . I do not think the place of
      employment is limited by the corporate property at all.

             I think that it's a reasonable interpretation of what
      place of employment is the Wal-Mart proper[ty]. And
      I find in particular that the defendant in this case was
      within feet of a common bathroom that the complaining
      witness would have to utilize and that he's within feet
      of the National Vision Center . . .

            Am I saying that anywhere that he's found in the
      Wal-Mart that he would be found guilty, no. But in this
      case is he guilty, yes, because he's within feet of a
      common bathroom that his complaining witness has to
      use when she's working at this location . . . .


                                                                     A-4511-17T2
                                   4
                  And in fact if she had to describe where she
             worked, she would say National Vision Center or
             [Ospin Eye Care] or whatever. But if she had to give
             someone well where do you work, meaning where do
             you work, what would she say. She'd say I work in the
             Wal-Mart.

             [Id. slip. op. at 4-5.]

      As noted, the Appellate Division reversed Sapio's conviction. The court

explained:

                    The FRO does not set forth with any specificity
             that defendant was barred from the Walmart store.
             N.J.S.A. 2C:25-29(b)(6). The fact [the victim] may
             have had to traverse over or through other locations to
             reach her place of employment does not convert such
             locations into areas from which defendant is banned.
             Potentially, defendant is prohibited from entering these
             locations, but only if a court finds [the victim] regularly
             frequents them and they are specifically identified in a
             domestic violence order. N.J.S.A. 2C:25-29(b)(6).
             Accordingly, because the FRO did not prohibit
             defendant from entering the Walmart store, the State
             failed to prove beyond a reasonable doubt that
             defendant knowingly violated the FRO when he entered
             the store on June 10, 2013. Under these circumstances,
             defendant's conviction cannot stand.

             [Id. slip op. at 7-8.]

      Sapio began serving his thirty-day jail sentence on October 11, 2013. He

was not released when the thirty days expired. When he allegedly violated the

FRO, Sapio was on parole supervision for life as the result of a prior conviction


                                                                           A-4511-17T2
                                         5
for criminal sexual contact, so the State Parole Board issued an arrest warrant

for him due to the violation of the terms of his parole. Consequently, he

remained incarcerated until he was again released on parole on July 24, 2014.

      Sapio's release on July 24, 2014, triggered the running of the two-year

limitations period for asserting a claim under the Act. N.J.S.A. 52:4C-4. Of

course, he could not bring a claim at that time because his conviction had not

been vacated. The Appellate Division reversed his contempt conviction on

February 24, 2015. Although he had a year and five months remaining to file a

claim within two years of his release, Sapio did not file a complaint for

compensation under the Act until February 22, 2017, two days short of two years

from the day of the Appellate Division opinion reversing his conviction.

      After Sapio filed his complaint under the Act, the State filed a summary

judgment motion. The State sought summary judgment on two grounds: first,

the Act only applies to mistaken imprisonment for crimes, not disorderly persons

offenses; second, Sapio's claim was barred by the Act's two-year filing

requirement. The Law Division judge granted the motion, and Sapio appealed.

      On appeal, Sapio contends, among other arguments, that his complaint

should be deemed timely because he filed it within two years from the date of

his exoneration, which occurred after he was released from prison, when the


                                                                        A-4511-17T2
                                       6
Appellate Division reversed his conviction. He insists public policy compels

this result, despite the Act's unambiguous language requiring a claim to be

brought "within a period of two years after his release from imprisonment, or

after the grant of a pardon to him[.]" N.J.S.A. 52:4C-4.

      In Watson v. New Jersey Dep't of Treasury, 453 N.J. Super. 42 (App. Div.

2017), the court rejected the same argument. There, the court noted the Act "is,

in part, a waiver of state sovereign immunity[.]" Id. at 48 (quoting Mills v.

State, Dep't of Treasury, 435 N.J. Super. 69, 77 (App. Div. 2014)). For that

reason, the court declined to depart from the principle of statutory construction

that a court's interpretive process, with the goal of giving effect to the

Legislature's intent, ends when "a plain reading of the statute 'leads to a clear

and unambiguous result[.]'"    Ibid. (quoting State v. D.A., 191 N.J. 158, 164

(2007)).

      Watson is dispositive of this appeal. Sapio's claim under the Act is barred

because he did not file it within two years of his release from prison. Because

the trial court's summary judgment dismissal of Sapio's complaint must be

affirmed for this reason, we need not decide the remaining issues he raises.

      Affirmed.




                                                                         A-4511-17T2
                                       7